DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7, 8, and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wolter (DE 10 2006 010 745 B3, referencing a machine translation thereof provided with this Office Action).  


	Regarding claim 1, Wolter discloses a protective film (e.g. Fig. 7 – 13; ¶¶ [0007] – [0057])  comprising: 
	a release film (“carrier material” 6: e.g. Fig. 7 – 9; ¶¶ [0007] – [0010], [0013], [0015] – [0017], [0020], [0021], [0033], [0036], [0039] – [0051], [0053] – [0056]); 
	a base film which is disposed on the release film and comprises a protective part and a first pull tab part protruding from a first side surface of the protective part (portion of a “cover layer”/“covering layer” 5 connected to an “aid” 2: e.g. Fig. 7 – 9; ¶¶ [0007] – [0009], [0013] – [0015], [0017], [0020], [0021], [0033] – [0057]); and 
	a first dummy film which is disposed on the release film, does not overlap the base film in a plan view, and comprises a part partially surrounding the first pull tab part (portion of the “cover layer”/“covering layer” 5 with portion into which the “attachment aid”/“application aid”/“gripping aid” 2 extends: e.g. Fig. 7 – 9; ¶¶ [0007] – [0009], [0013] – [0015], [0017], [0020], [0021], [0033] – [0057]).
	Although Wolter does not specifically state edges of the base film and edges of the first dummy film are disposed inside edges of the release film in the plan view, Wolter discloses a plurality of base films may be provided on a release film in order to allow for simultaneous application of such base films (e.g. ¶¶ [0053], [0054], [0057]).  Accordingly, it would have been understood edges of the base film and edges of the first dummy film are disposed inside edges of the release film in the plan view since the base film and the first dummy film are smaller than the release film.  Additionally or alternatively, it would have been obvious to provide edges of the base film and edges of the first dummy film are disposed inside edges of the release film in the plan view in order to better allow such simultaneous application processes to be performed.
	Regarding claim 2, in addition to the limitations of claim 1, Wolter discloses the protective film further comprises an adhesive layer which is disposed on the release film and comprises a first adhesive layer and a second adhesive layer, wherein the first adhesive layer is disposed between the release film and the base film, and the second adhesive layer is disposed between the release film and the first dummy film (“adhesive layer” 4 is formed in two sections on “film” 6 per a “boundary line” 11: e.g. Fig. 7 – 9; ¶¶ [0013], [0016], [0035], [0036], [0042], [0043], [0045]).
	Regarding claim 3, in addition to the limitations of claim 2, Wolter discloses the base film and the first dummy film overlap the release film in the plan view (e.g. Fig. 7 – 9).  
	Regarding claim 4, in addition to the limitations of claim 3, Wolter discloses the first adhesive layer is disposed only in an area where the release film and the base film overlap and the second adhesive layer is disposed only in an area where the release film and the first dummy film overlap (e.g. Fig. 7 – 9).  
	Regarding claim 7, in addition to the limitations of claim 1, Wolter discloses the release film defines a first hole provided in an area overlapping the first pull tab part in the plan view (e.g. Fig. 11; ¶¶ [0044], [0047]).  
	Regarding claim 8, in addition to the limitations of claim 7, Wolter discloses edges of the first pull tab part are disposed inside edges of the first hole (e.g. Fig. 11; ¶¶ [0044], [0047]).  
	Regarding claim 13, in addition to the limitations of claim 1, Wolter discloses the first dummy film and the release film are monolithic (since such portions are not removed during use of the protective film: e.g. ¶ [0008]). 
	Regarding claim 14, Wolter discloses a protective film (e.g. Fig. 7 – 13; ¶¶ [0007] – [0057])  comprising: 
	a release film (“carrier material” 6: e.g. Fig. 7 – 9; ¶¶ [0007] – [0010], [0013], [0015] – [0017], [0020], [0021], [0033], [0036], [0039] – [0051], [0053] – [0056]); 
	an adhesive layer which is disposed on the release film (“adhesive layer” 4 is formed in two sections on “film” 6 per a “boundary line” 11: e.g. Fig. 7 – 9; ¶¶ [0013], [0016], [0035], [0036], [0042], [0043], [0045]); 
	a first film which is disposed on the adhesive layer and comprises a protective part and a protruding part protruding from a side of the protective part (portion of a “cover layer”/“covering layer” 5 connected to an “aid” 2: e.g. Fig. 7 – 9; ¶¶ [0007] – [0009], [0013] – [0015], [0017], [0020], [0021], [0033] – [0057]); and 
	a second film which is disposed on the adhesive layer and comprises a part disposed adjacent to the protruding part (portion of the “cover layer”/“covering layer” 5 with portion into which the “attachment aid”/“application aid”/“gripping aid” 2 extends: e.g. Fig. 7 – 9; ¶¶ [0007] – [0009], [0013] – [0015], [0017], [0020], [0021], [0033] – [0057]).
	Although Wolter does not specifically state edges of the first film and edges of the second film are disposed inside edges of the release film in a plan view, and the adhesive layer is disposed only in an area where the release film overlaps the first film and the second film in the plan view, Wolter discloses a plurality of first and second films may be provided on a release film in order to allow for simultaneous application of such first and second films (e.g. ¶¶ [0053], [0054], [0057]).  Accordingly, it would have been understood edges of the first films and edges of the second film are disposed inside edges of the release film in the plan view since the first and second films  are smaller than the release film.  Additionally or alternatively, it would have been obvious to provide edges of the first and second films disposed inside edges of the release film in the plan view in order to better allow such simultaneous application processes to be performed.
	Regarding claim 15, in addition to the limitations of claim 14, Wolter discloses the release film defines a hole provided in an area overlapping the protruding part in the plan view (e.g. Fig. 11; ¶¶ [0044], [0047]).  
	Regarding claim 16, in addition to the limitations of claim 15, Wolter discloses edges of the protruding part are disposed inside edges of the hole (e.g. Fig. 11; ¶¶ [0044], [0047]).   
	Claims 5, 6, and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter as applied to claim 1 above. 
	Regarding claim 5, although Wolter does not explicitly state distances between edges of the protective part and the edges of the release film adjacent to the edges of the protective part in the plan view are about 0.5 to 2 millimeters (mm), Wolter notes minimize material losses is desirable (e.g. ¶¶ [0010], [0016], [0044]), thus requiring a maximum for the distance.  However, this must be balanced with the ability for simultaneous use of a plurality of protective films.  One of ordinary skill in the art would have therefore sought distances which achieve both of these objectives.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for distances between edges of the protective part and the edges of the release film adjacent to the edges of the protective part in the plan view to be about 0.5 to 2 millimeters (mm) in order to allow for simultaneous use of a plurality of protective films without wasting material.
	Regarding claim 6, although Wolter does not explicitly state distances between the edges of the first dummy film and the edges of the release film adjacent to the edges of the first dummy film in the plan view are about 0.5 to 2 mm, Wolter notes minimize material losses is desirable (e.g. ¶¶ [0010], [0016], [0044]), thus requiring a maximum for the distance.  However, this must be balanced with the ability for simultaneous use of a plurality of dummy films.  One of ordinary skill in the art would have therefore sought distances which achieve both of these objectives.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for distances between the edges of the first dummy film and the edges of the release film adjacent to the edges of the first dummy film in the plan view are about 0.5 to 2 mm in order to allow for simultaneous use of a plurality of protective films without wasting material.
	Regarding claim 9, in addition to the limitations of claim 1, Wolter discloses the base film further comprises a second pull tab part protruding from a second side surface of the protective part (e.g. Fig. 12, 13; ¶¶ [0052], [0053]).  
	Although Wolter is not explicit as to the protective film further comprising a second dummy film comprising a part partially surrounding the second pull tab part, Wolter discloses the first dummy film serves to protect the first pull tab part prior to use (e.g. ¶¶ [0015], [0041]).  Accordingly, it would have been obvious to modify the protective film to comprise a second dummy film comprising a part partially surrounding the second pull tab part in order to protect the second pull tab part prior to use.
	Regarding claim 10, in addition to the limitations of claim 9, Wolter discloses the release film defines a first hole provided in an area overlapping the first pull tab part in the plan view in order to improve gripping of the first pull tab part (e.g. Fig. 11; ¶¶ [0044], [0047]).  Accordingly, it would have been obvious to modify Wolter’s release film to define a second hole provided in an area overlapping the second pull tab part in the plan view for a similar purpose.  
	Regarding claim 11, in addition to the limitations of claim 10, Wolter discloses edges of the first pull tab part are disposed inside edges of the first hole in order to improve gripping of the first pull tab part (e.g. Fig. 11; ¶¶ [0044], [0047]).  Accordingly, it would have been obvious to modify Wolter’s release film such that edges of the second pull tab part are disposed inside edges of the second hole for a similar purpose.  
	Regarding claim 12, although Wolter does not explicitly state distances between the edges of the first pull tab part facing the first dummy film and the part of the first dummy film partially surrounding the first pull tab part in the plan view are about 1 to 3 mm, Wolter discloses distances are provided between the edges of the first pull tab part facing the first dummy film and the part of the first dummy film partially surrounding the first pull tab part in the plan view in order to allow for easy removal of the base film  (“boundary line” 11: e.g. Fig. 7 – 9; ¶ [0013]).  One of ordinary skill in the art would have appreciated a minimum distance exists which provides this feature, and Wolter also seeks to minimize material losses (e.g. ¶¶ [0016], [0044]), thus requiring a maximum for the distance.  One of ordinary skill in the art would have therefore sought distances which achieve both of these objectives for the distances between the edges of the first pull tab part facing the first dummy film and the part of the first dummy film partially surrounding the first pull tab part in the plan view.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for distances between the edges of the first pull tab part facing the first dummy film and the part of the first dummy film partially surrounding the first pull tab part in the plan view to be about 1 to 3 mm in order to allow for easy removal of the base film without wasting material.
 	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter as applied to claim 14 above.
	Regarding claim 17, although Wolter does not explicitly state distances from the edges of the release film to the edges of the first film adjacent to the edges of the release film in the plan view are about 0.5 to 2 mm, Wolter notes minimize material losses is desirable (e.g. ¶¶ [0010], [0016], [0044]), thus requiring a maximum for the distance.  However, this must be balanced with the ability for simultaneous use of a plurality of first films.  One of ordinary skill in the art would have therefore sought distances which achieve both of these objectives.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for distances from the edges of the release film to the edges of the first film adjacent to the edges of the release film in the plan view to be about 0.5 to 2 mm in order to allow for simultaneous use of a plurality of first films without wasting material.
	Regarding claim 18, although Wolter does not explicitly state distances between the edges of the protruding part facing the second film and the part of the second film disposed adjacent to the protruding part in the plan view are about 1 to 3 mm, Wolter discloses distances are provided between the edges of the protruding part facing the second film and the part of the second film partially surrounding the protruding part in the plan view in order to allow for easy removal of the first film (“boundary line” 11: e.g. Fig. 7 – 9; ¶ [0013]).  One of ordinary skill in the art would have appreciated a minimum distance exists which provides this feature, and Wolter also seeks to minimize material losses (e.g. ¶¶ [0016], [0044]), thus requiring a maximum for the distance.  One of ordinary skill in the art would have therefore sought distances which achieve both of these objectives for the distances between the edges of the protruding part facing the second film and the part of the second film disposed adjacent to the protruding part in the plan view.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for distances between the edges of the protruding part facing the second film and the part of the second film disposed adjacent to the protruding part in the plan view to be about 1 to 3 mm in order to allow for easy removal of the base film without wasting material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783